Citation Nr: 1219534	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



REMAND

The Veteran had active military service from November 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue was previously remanded by the Board in January 2011 to verify the circumstances of the Veteran's reported in-service injury and to afford him a VA examination.  

Regrettably, another remand is necessary for further evidentiary development.  The Veteran's Virtual VA claims file includes a July 2011 rating decision granting service connection for posttraumatic stress disorder (PTSD), which referenced VA treatment records dated from September 2010 to May 2011 from the VA Medical Center (VAMC) in Kansas City.  Additionally, the Virtual VA file includes a VA treatment record dated in May 2012 identifying the Veteran's various diagnoses.  

The Board observes that only VA treatment records dated through March 2004 are actually of record either in the Virtual VA file or in the hard copy of the claims file at the Board.  In this case, it is not clear that the Veteran's additional VA treatment records are not pertinent to the issue on appeal and do not reference treatment for a back disorder.  Therefore, as the Board is on notice that there are VA treatment records that have not been included in the claims file, a remand is warranted to obtain those additional records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).

Additionally, as noted in the Introduction, this issue was previously remanded, in part, to afford the Veteran a VA examination.  An examination with an opinion was obtained in February 2011.  However, if the additional VA treatment records obtained are pertinent to the issue of service connection for a back disorder, then an addendum opinion should be obtained to determine if the examiner's opinion remains the same after considering the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Kansas City since March 2004.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  If any additional treatment records obtained pursuant to paragraph one relate to a back disorder, obtain an addendum opinion from the February 2011 examiner to determine whether the examiner's opinion remains the same after reviewing the additional records.  (If the February 2011 examiner is no longer available, then arrange for a new medical opinion by another reviewer with appropriate expertise.)

After reviewing the additional records, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a back disorder that had its onset in service or is otherwise related to active military service.  In answering this question, the examiner should address the in-service back injury that occurred while the Veteran was aboard the USS Ponce as well as the Veteran's reports regarding a continuity of symptomatology since service.  The reviewer should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service.

If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

